        Case 8:21-cv-01132-JSM-AEP Document 1-1 Filed 05/10/21 Page 1 of 4 PageID 10
Filing # 123945828 E-Filed 03/29/2021 03:28:02 PM

                 IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT IN
                        AND FOR HILLSBOROUGH COUNTY, FLORIDA


         GLENDA LANGE,                                                   CIVIL DIVISION

               Plaintiff,

         v.                                                              CASE NO.:

         WAL-MART STORES EAST, LP,
             Defendant.
         ____________________________________________/

                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

               The Plaintiff, GLENDA LANGE, by and through the undersigned counsel, hereby sues

        the Defendant, WAL-MART STORES EAST, LP and alleges:

                                                 JURISDICTION

        1.              This is an action for damages, which exceeds Thirty Thousand Dollars ($30,000.00)

               exclusive of interest and costs, and otherwise within this Court’s jurisdictional limits.

                                                     VENUE

        2. Venue is proper in Hillsborough County in that all of the acts complained of herein occurred in

               Hillsborough County, Florida.

                                                    PARTIES

        3.     At all times material hereto, the Plaintiff, GLENDA LANGE (hereinafter referred to as

               “Plaintiff”), was and is a resident of Hillsborough County, Florida, and is otherwise sui

               juris.

        4.     At all times material hereto, the Defendant, WAL-MART STORES EAST, LP (hereinafter

               referred to as “Defendant”), was and is authorized to do business in the State of Florida

               and doing business in Hillsborough County, Florida.
Case 8:21-cv-01132-JSM-AEP Document 1-1 Filed 05/10/21 Page 2 of 4 PageID 11


                                     GENERAL ALLEGATIONS

   5.         At all times material hereto, and specifically on September 10, 2020, Defendant owned,

              managed, controlled, operated, and/or maintained a store located at 11720 E. Dr. Martin

              Luther King Jr Blvd,, Seffner, FL 33584, in Hillsborough County.

   6.         On or about September 10, 2020, Plaintiff was a business invitee on the Defendant’s

              said premises.

   7.         While on Defendant’s said premises, Plaintiff slipped and fell on a substance that was

              on the floor and sustain injuries as a result.

                                  NEGLIGENCE AGAINST DEFENDANT

          Plaintiff re-alleges and restates the allegations in paragraphs 1 through 7 as if fully set forth

herein.

   8.         Defendant owed a duty to Plaintiff and all other business invitees to maintain said

              premises in a reasonable safe condition.

   9.         Defendant, breached its non-delegable duty owed to Plaintiff by engaging in the

              following acts of commission or omission:

              a.      Negligently failing to maintain or adequately maintain the floor of the premises

                      in a reasonably safe condition, to wit, allowing a liquid to accumulate on the

                      floor, and prevent the dangerous conditions from occurring;

              b.      Negligently failing to warn or adequately warn of the dangerous condition that

                      existed at the time of the Plaintiff’s incident;

              c.      Negligently failing to place barricades, wet floor signs, or other marking

                      devices utilized to alert customers such as the Plaintiff of the dangerous

                      condition, to wit the liquid, that existed at the time of Plaintiff’s incident;




                                                    -2-
Case 8:21-cv-01132-JSM-AEP Document 1-1 Filed 05/10/21 Page 3 of 4 PageID 12
         d.    Negligently failing to inspect or adequately inspect the floor of the premises, to

                   ascertain whether the dangerous condition existed at the time of Plaintiff’s

                   incident;

           e.      Negligently failing to remove said liquid from the floor of the premises;

           f.      Negligently failing to correct or adequately correct the dangerous condition of

                   the premises when the Defendant knew or should have known of its existence;

           g.      Negligently failing to take actions to reduce, minimize, or eliminate foreseeable

                   risks before they manifested themselves as particular dangerous conditions on

                   the premises;

           h.      Negligently failing to act reasonably under the circumstances.

   10.     The specific manner in which Plaintiff was injured was foreseeable to Defendant and

           Defendant knew or should have known the specific risks of harm to Plaintiff as a result

           of Defendant’s negligence.

   11.     As a direct and proximate result of Defendant’s negligence, Plaintiff suffered bodily

           injury and resulting physical and mental pain and suffering, disability, physical

           impairment, disfigurement, mental anguish, inconvenience, loss of capacity for the

           enjoyment of life, loss of earnings and impairment of earning capacity and/or

           permanent aggravation of a pre-existing condition, and further incurred hospital bills,

           medical bills, and/or other bills as a result of sais injuries. The injuries to Plaintiff are

           either permanent or continuing in nature and Plaintiff will continue to suffer the losses

           in the future.


WHEREFORE, Plaintiff, GLENDA LANGE, hereby demands judgment for damages, costs and

interest from the Defendant, WAL-MART STORES EAST, LP, together with whatever other relief

the Court deems just and appropriate.



                                                 -3-
Case 8:21-cv-01132-JSM-AEP Document 1-1 Filed 05/10/21 Page 4 of 4 PageID 13
                         DEMAND FOR JURY TRIAL

         The Plaintiff, GLENDA LANGE, hereby demands trial by jury of all issues so triable as

a matter of right.

        Dated: _March 29,2021___________


                                                   RUBENSTEIN LAW, P.A.
                                                   Attorneys for Plaintiff
                                                   401 E. Jackson Street
                                                   Suite 1410
                                                   Tampa, FL 33602
                                                   Phone: (305) 661-6000
                                                   Fax: (305) 670-7555
                                                   Email:         michael@rubensteinlaw.com
                                                   smaisonave@rubensteinlaw.com
                                                          eservice@rubensteinlaw.com

                                                 By:    /s/ Michael Valen
                                                        MICHAEL VALEN
                                                        Florida Bar No.: 997633




                                             -4-
